Citation Nr: 0412632	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of August 16, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant had active service from November 1989 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's request for extension 
of his delimiting date for educational benefits under Chapter 
30, Title 38, United States Code beyond the delimiting date 
of August 16, 2002.


FINDINGS OF FACT

1.  The appellant's delimiting date for Chapter 30 
educational assistance benefits is August 16, 2002.

2.  The appellant did not serve a later period of active duty 
nor was he prevented from pursuing or completing his program 
of education due to a disability.


CONCLUSION OF LAW

The appellant's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits is August 
16, 2002, and the criteria for an extension of the delimiting 
date are not met. 38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§§ 21.7050, 21.7051 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had active duty that, pursuant to 38 U.S.C.A. § 
3011(a)(1)(A)(i), has established eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.

The appellant was separated from his period of active duty in 
August 1992.  The applicable statutes provide a ten-year 
period of eligibility during which an individual may use his 
or her entitlement to educational assistance benefits; that 
period begins on the date of the individual's last discharge 
from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 
21.7050; see also 38 U.S.C.A. § 3033 (West 1991); 38 C.F.R. § 
21.7142 (2003).  Thus, the appellant's delimiting date was 
calculated to be August 16, 2002.

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a)(2).

This appeal arises out of the appellant's claim for Chapter 
30 educational assistance benefits beyond August 16, 2002.  
The appellant has indicated that he would like to have his 
delimiting date extended, in order for him to complete a 
technical training program in electronics.  It is noted that 
the appellant completed 36 hours or two semesters toward this 
degree.  The appellant urges that he should be allowed to 
have an extension of time to use his Chapter 30 entitlement 
because he was unable to use the entitlement during his 10 
year period, particularly during the period from 2000 to 
2002.  The appellant explained that following his release 
from service, he experienced an onset of symptoms which 
adversely impacted every aspect of his life.  These symptoms 
became particularly troubling to him between 2000 and 2002, 
and it was during that time, he was evaluated and treated for 
depression.  The appellant indicated it would have been 
impossible for him to pursue school during this time.  He 
noted that it was not until he was clinically assessed and 
the nature of his impairment identified that he was able to 
fully appreciate the significance of his problem and 
understand how to effectively deal with his condition. 

During his appeal, the appellant was informed that the law 
forbids an extension of the delimiting dated beyond August 
16, 2002, in the appellant's case, unless he was prevented 
from attending school because of a disability.  He was 
further informed in a letter from the RO that if he was so 
prevented from enrolling, he needed to let VA know.  See 38 
C.F.R. § 21.7051.  In this regard, the appellant has provided 
VA outpatient clinical records that document two clinical 
visits in July 2000.  Mental status examination revealed no 
cognitive deficits, impaired judgment, or delusions in 
conjunction with either evaluation.  An assessment of "major 
depressive episode versus dysthymic disorder" was indicated.  
Notably, the appellant reported improvement in his symptoms 
with medication at the second clinical visit in July 2000.  
It was noted that the medication dosage caused adverse side 
effects and was discontinued with a resolution of the side 
effects experienced.  The record shows the appellant was next 
seen in August 2002, at which time, a social work assessment 
was completed, which noted the appellant was employed at that 
time.  

In this matter, the appellant has reported an onset of 
depressive symptoms following his release from service and 
points to the period from 2000 to 2002 as a time when the 
manifestations of his condition were most severely disabling.  
The Board has carefully considered the objective medical 
evidence relevant to that period.  While there is a paucity 
of clinical evidence, what remains significant in this case 
is that the record does not establish a diagnostic impression 
of chronic psychiatric disability.  Instead, the evidence 
presents a differential diagnosis of major depressive episode 
or dysthymic disorder.  Further, there are no findings or 
impressions noted by VA examiners or social worker indicating 
the severity of the appellant's symptomatology rendered him 
unable to work or engage in school activities.

Moreover, the Board finds the appellant's hearing testimony 
of notable significance on this point.  During the November 
2003 hearing, the appellant acknowledged that a formal 
diagnosis had not been rendered by VA medical personnel.  He 
was reportedly told he had a depressive problem.  He 
indicated he was not regularly seen at the VA medical 
facility, rather, he would go as needed.  He did report he 
was seen almost daily by an on-site counselor at work.  

In this regard, the Board notes that this matter was held in 
abeyance following the hearing to afford the appellant an 
opportunity to supplement the record with documentation 
concerning his work site counseling sessions in order that a 
more complete picture of his condition and its impact might 
be discerned.  Such evidence, it was explained to the 
appellant, would bolster his contentions with respect to his 
request for an extension.  However, the appellant did not 
submit any additional evidence despite the opportunity to do 
so.  The Board must therefore consider the totality of the 
evidence assembled and, consequently, finds that the evidence 
does not establish the appellant was prevented from pursuing 
or completing a program of education due to disability.  The 
applicable regulations require that it must be clearly 
established by medical evidence that a program of education 
was medically infeasible in order to meet the requirements 
for an extended period of eligibility.  See 38 C.F.R. § 
21.7051(a)(2).  

The appellant's representative has argued that the 
appellant's employment as documented in the record, working 
for hourly wages of $7.00 or less, evidences a history of 
only marginal employment due to his disability and, 
therefore, should not preclude consideration of the request 
for extension.  The Board finds that inasmuch as the 
appellant has had reasonably steady and consistent employment 
on a full-time basis, and has been able to help support 
himself, he has not been shown to be unable to obtain or 
retain gainful employment as has been maintained on the 
appellant's behalf. 

Thus, the claims folder shows that the delimiting date for 
use of Chapter 30 benefits was August 16, 2002.  The 
appellant was informed of this when he originally applied for 
benefits, and he in fact received benefits in 1998.  
Thereafter, it appears he again received benefits again in 
2002.

Based on the evidence of record, the Board finds that the 
appellant has not met the criteria for an extension of the 
delimiting date beyond August 16, 2002.  The Board 
acknowledges the argument advanced by the appellant in this 
matter.  The Board does not suggest that the stresses and the 
financial and familial concerns described by the appellant 
would not make obtaining an education a challenge.  However, 
the legal criteria governing the payment of education 
benefits are clear and specific, and the Board is bound by 
them.  The reasons cited for the extension do not warrant an 
extension in this instance.


ORDER

The benefit sought on appeal is denied. 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



